Mr. Justice Scott delivered the opinion of the Court: The note which is the foundation of this action was made payable to the “Kalamazoo Manufacturing Corporation,” and appellee, claiming to be the assignee, brought the suit in his own name. The single question presented is, whether the note is so indorsed as to invest him with the legal title. There is manifestly an ellipsis in the form of the indorsement, which, being supplied, it would be regular. This may properly be done. It is urged, however, that it does not appear the name of the corporation was placed on the back of the note by any one having authority. This is a matter of defense, and it was not primarily the duty of appellee to make such proof. The note purports to have been indorsed by the payee, and the assignment not having been put in issue by plea verified as required by statute, it will be presumed it was made by the corporation itself by one having competent authority to use its name for that purpose. Templeton v. Hayward, 65 Ill. 178. The judgment is affirmed. Judgment affirmed.